Exhibit 10.2

 

 

GENERAC POWER SYSTEMS, INC.

 

EXECUTIVE CHANGE IN CONTROL POLICY

 

Effective November 5, 2018

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

Article 1 Purpose of the Policy     1

 

Article 2 Definitions     1

 

Article 3 Eligibility and Benefits     4

 

Article 4 Conditions for Payment and Right to Terminate CIC Severance
Benefits     7

 

Article 5 Executive Covenants     8

 

Article 6 General Rules     11

 

Article 7 Amendment and Termination     12

 

Article 8 Administration     13

 

 

--------------------------------------------------------------------------------

 

 

 

Generac Power Systems, Inc.

Executive Change in Control Policy

 

Article 1
Purpose of the Policy

 

This Generac Power Systems, Inc. Executive Change in Control Policy (the
“Policy”) outlines certain benefits available to Eligible Executives whose
employment with the Company is involuntarily terminated in connection with a
Change in Control under the conditions described below. The Board considers the
maintenance of a sound management team to be essential to protecting and
enhancing the best interests of the Company and its stockholders. The Company
recognizes that the possibility of a Change in Control may exist from time to
time, and that this possibility, and the uncertainty and questions it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders. Accordingly, the
Board has determined that appropriate steps should be taken to encourage the
continued attention and dedication of the Executives to their assigned duties
without the distraction that may arise from the possibility of a Change in
Control.

 

Article 2
Definitions

 

As used in the Policy, the following words and phrases shall have the following
respective meanings:

 

2.1     Accelerated Vesting is defined in Section 3.4 of the Policy.

 

2.2     Base Salary means an Eligible Executive’s annual base salary in effect
on the date of his or her Qualifying Termination.

 

2.3     Board means the Board of Directors of the Company.

 

2.4     Cause means any of the following:

 

 

(a)

An Executive’s willful and continued failure to perform substantially his or her
duties owed to the Employer (other than such failure resulting from a
Disability) after a written demand for substantial performance is delivered to
the Executive specifically identifying the nature of such unacceptable
performance and is not cured by the Executive within a reasonable period, not to
exceed 30 days;

 

 

(b)

An Executive is convicted of (or pleads guilty or no contest to) a felony or any
crime involving moral turpitude;

 

 

(c)

An Executive has engaged in conduct that constitutes gross negligence or willful
misconduct in the performance of his or her employment duties and/or deemed a
material violation of a Company policy;

 

1

--------------------------------------------------------------------------------

 

 

 

(d)

An Executive commits fraud, embezzlement, misappropriation of funds, breach of
fiduciary duty, or a material act of dishonesty against the Company;

 

 

(e)

An Executive’s drug addiction, habitual intoxication, or violation of the
Company’s Code of Ethics and Business Conduct and/or Supplemental Code of Ethics
and Business Conduct adversely affects Executive’s job performance and duties,
or the reputation or best interests of the Company; or

 

 

(d)

An Executive's breach of any representation, warranty or covenant under this
Policy, an award agreement, an employment agreement or other agreement or
arrangement with an Employer.

 

An act or omission by an Executive shall not be “willful” if conducted in good
faith and with the Executive’s reasonable belief that such conduct is in the
best interests of the Employer.

 

2.5     Change in Control means the occurrence of any of the following events:

 

 

(a)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than 50% of either (i)
the then-outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (1) any acquisition directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (4) any acquisition by any corporation
pursuant to a transaction which complies with clauses (1) and (2) of subsection
(c) of this definition;

 

 

(b)

The cessation for any reason of individuals who, as of November 5, 2018,
constitute the Board (the “Incumbent Board”) to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

2

--------------------------------------------------------------------------------

 

 

 

(c)

The consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and (2) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

 

 

(d)

The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

2.6     CIC Severance Pay is defined in Section 3.2 of the Policy.

 

2.7     Code means the Internal Revenue Code of 1986, as amended.

 

2.8     Company means Generac Power Systems, Inc.

 

2.9     Disability means disability as defined under the Employer's then-current
long term disability insurance plan in which the Executive participates.

 

2.10     Eligible Executive is defined in Section 3.1 of this Policy.

 

2.11     Employer means Generac Power Systems, Inc. or any of its subsidiaries
that employs an Eligible Executive on the applicable date.

 

2.12     Executive means the Company's officers as designated in accordance with
Rule 16a-1(f) under the Securities Exchange Act of 1934, with the exception of
the Chief Executive Officer of the Company, and any other executive, officer or
key employee of an Employer designated by the Chief Executive Officer of the
Company as eligible to participate in the Policy.

 

2.13     Good Reason means, without the express written consent of an Executive,
the occurrence of any of the following events during a Protection Period:

 

3

--------------------------------------------------------------------------------

 

 

 

(a)

An Executive's Base Salary or target annual bonus opportunity under the
Company's Annual Performance Bonus Plan or other similar annual bonus plan of
the Company or any other Employer is reduced in excess of 5%, excluding across
the board reductions affecting all executive officers of the Company;

 

 

(b)

An Executive’s duties or responsibilities are negatively and materially changed
in a manner inconsistent with the Executive’s position (including status,
offices, titles, and reporting responsibilities) or authority; or

 

 

(c)

The Company requires an Executive's principal office to be relocated more than
50 miles from its location as of the date immediate preceding a Change in
Control.

 

Notwithstanding the foregoing, Good Reason shall not exist unless the Executive
provides the Board not less than 30 nor more than 90 days’ written notice, with
specificity, of the grounds constituting Good Reason and an opportunity within
such notice period for the Company to cure such grounds, and the Company fails
to cure such grounds within the prescribed time period. Such notice shall be
given within 90 days following the initial existence of such grounds
constituting Good Reason for such notice and subsequent termination, if not so
cured above, to be effective.

 

2.14     Policy means this Generac Power Systems, Inc. Executive Change in
Control Policy.

 

2.15     Policy Administrator means the Compensation Committee of the Board or
such other person or committee appointed from time to time by the Policy
Administrator to administer the Policy.

 

2.16     Protection Period means the period commencing 120 days prior to the
occurrence of a Change in Control and ending on the second anniversary of the
date of the Change in Control.

 

2.17     Qualifying Termination means a termination of an Executive's employment
with all Employers prior to his or her attainment of age 65 (i) involuntarily by
the Company without Cause (and other than due to his or her death or Disability)
or (ii) voluntarily by an Executive for Good Reason, and in either case only
during a Protection Period.

 

2.18     Subsidized COBRA is defined in Section 3.3 of the Policy.

 

Article 3
Eligibility and Benefits

 

3.1     Eligibility for Benefits. An Executive (i) whose employment with an
Employer ends due to a Qualifying Termination and (ii) who satisfies the
“Conditions for Payment of Benefits” set forth in Article 4 below (an “Eligible
Executive”) shall be eligible for the benefits described in this Article 3. For
avoidance of doubt, an Executive shall not be eligible to receive the benefits
under the Policy if the Company, in its sole discretion, determines that the
Executive’s employment is terminated due to a resignation or voluntary
termination of employment, due to the Executive's death or Disability, for
Cause, or for any reason other than a Qualifying Termination. Further, for the
avoidance of doubt, the provisions of this Article 3 shall not apply unless a
Change in Control actually occurs.

 

4

--------------------------------------------------------------------------------

 

 

3.2     CIC Severance Payment. An Eligible Executive shall receive (i) any
accrued but unpaid Base Salary and vacation pay through the Qualifying
Termination date; (ii) any annual bonus for the fiscal year prior to the year in
which the Qualifying Termination date occurred, if earned but not yet paid; and
(iii) a lump sum payment in the aggregate amount equal to the sum of the
Eligible Executive's Base Salary and the Eligible Executive’s target annual
bonus for the year during which the Qualifying Termination occurred, multiplied
by two (2) (collectively, “CIC Severance Pay”), subject to the conditions
outlined in this Agreement. Subject to the timing considerations outlined below,
the CIC Severance Pay will be paid within 10 business days after Executive’s
Qualifying Termination or, in the event of a termination of employment occurring
prior to the Change in Control, within 10 business days after the Change in
Control; provided, unless the Change of Control occurring on or preceding such
termination also meets the requirements of Section 409A(a)(2)(A)(v) of the Code
and Treasury Regulation Section 1.409A-3(i)(5) (or any successor provision)
thereunder, the amount payable to an Eligible Executive under this Section 3.2
shall be paid to such Eligible Executive in equal bi-weekly payroll installments
over a period of 18 months, not in a lump sum, to the extent necessary to avoid
the application of Section 409A(a)(1)(A) and (B) (and in the event that CIC
Severance Pay is payable in installments, each installment payment shall be
treated as a separate payment within the meaning of Code Section 409A).

 

3.3     Continued Benefits. Eligible Executive and his or her eligible spouse
and dependents shall be entitled to continued participation in the Employer’s
medical, hospitalization, dental, and life insurance programs in which Eligible
Executive participated immediately prior to the Qualifying Termination date for
a period of twenty-four (24) months following such date (the “Continued
Benefits”), and Eligible Executive and his or her eligible spouse and dependents
shall be entitled to full COBRA rights following the termination of such
Continued Benefits. If Eligible Executive elects to utilize rights under COBRA
after the Qualifying Termination date, Eligible Executive shall be responsible
for all premiums in respect thereof, as permitted by law. Notwithstanding the
foregoing, in the event that any Continued Benefits are prohibited by the terms
of such programs or by applicable law, the Company shall reimburse Eligible
Executive for the cost of obtaining comparable coverage.

 

3.4     Accelerated Vesting. Unless otherwise provided in an award agreement for
an option or other long-term incentive award issued after the effective date of
the Policy, the following terms shall apply to an Eligible Executive's options
and other long-term incentive awards to the extent such awards are assumed or
substituted by the surviving entity:

 

 

(a)

All of an Eligible Executive’s unvested options and other long-term incentive
awards granted to the Eligible Executive pursuant to award agreements through
the date of termination shall vest in accordance with such agreements upon the
Qualifying Termination or, in the event of a Qualifying Termination prior the
Change in Control, upon the Change in Control (and if such options and awards
would otherwise be forfeited and the Qualifying Termination occurs during the
90-day period preceding the Change in Control in the absence of a Change in
Control, such awards shall remain outstanding for up to 90 days solely for the
purpose of determining whether Eligible Executive becomes entitled to vest in
such awards pursuant to this Section but otherwise shall not be payable or
exercisable following the date on which they would have otherwise been forfeited
(unless the Change in Control subsequently occurs during such 90-day period))
(the vesting described in this clause (a) being referred to as “Accelerated
Vesting”);

 

5

--------------------------------------------------------------------------------

 

 

 

(b)

All of the Eligible Executive's options shall continue to be exercisable
following a Qualifying Termination until the earlier of (i) one year after the
date of termination and (ii) the expiration of the original scheduled term of
such options;

 

 

(c)

Any limitation on the acceleration of the vesting of options (that would
otherwise be applicable pursuant to the Generac Power Systems, Inc. 2010 Equity
Incentive Plan or otherwise) to reduce or eliminate the effects of Section 280G
and/or Section 4999 of the Code, shall not be implemented unless the after-tax
amount the Eligible Executive receives would be increased (as compared to the
after-tax amount the Eligible Executive would receive in the absence of such
limitation on acceleration of vesting), and in such event such limitation on
acceleration of vesting shall be implemented to the minimum extent necessary to
maximize the Eligible Executive's after-tax amount, provided that the Eligible
Executive shall determine the order in which such limitation on acceleration of
vesting is applied or, solely if required to comply with Section 409A of the
Code, the option acceleration limitation shall be applied in the reverse order
of scheduled vesting dates (i.e., the option tranche that would have vested
first in the absence of a Change in Control will be the last tranche to have its
acceleration limited); and

 

 

(d)

Any long-term incentive award where the number of shares that are earned upon
vesting or the amount of payment varies dependent attainment of a performance
level will be deemed earned at the “target” performance level (i.e., 100%
payout).

 

3.5     Death of Executive. In the event of an Eligible Executive's death prior
to receipt of all CIC Severance Pay, the balance of such CIC Severance Pay shall
be paid in a lump sum to the Eligible Executive’s spouse, if any, or if none, to
the Eligible Executive's estate.

 

3.6     Compliance with Code Section 409A. Notwithstanding the foregoing or any
provision of the Policy to the contrary, to the extent that the CIC Severance
Pay hereunder constitutes a “deferral of compensation” under a “nonqualified
deferred compensation plan” under Code Section 409A and regulations thereunder
and does not qualify as a “short-term deferral” under Treasury Regulation
Section 1.409A-1(b)(4), the following provisions shall apply:

 

 

(a)

If such CIC Severance Pay is payable on account of an Executive’s “involuntary
separation from service” as defined in Treasury Regulation Section 1.409A-1(n)
(an “Involuntary Separation from Service”), the Executive shall receive such
amount of his or her CIC Severance Pay during the 6-month period immediately
following the date of termination as equals the lesser of: (x) such CIC
Severance Pay amount due Executive under Section 4.2 during such 6-month period
or (y) two multiplied by the compensation limit in effect under Section
401(a)(17) of the Code for the calendar year in which the date of termination
occurs and as otherwise provided under Treasury Regulation Section
1.409A-1(b)(9)(iii) and shall be entitled to such of his or her CIC Severance
Pay benefits as satisfy the exception under Treasury Regulation Section
1.409A-1(b)(9)(v) (the “Limitation Amount”).

 

6

--------------------------------------------------------------------------------

 

 

 

(b)

To the extent that, upon such Involuntary Separation from Service, the amount of
CIC Severance Pay that would have been payable to the Executive during the
6-month period following the last day of his or her employment exceeds the
Limitation Amount, such excess shall be paid on the first regular bi-weekly
payroll date following the expiration of such 6-month period.

 

 

(c)

If the Company reasonably determines that such employment termination is not an
Involuntary Separation from Service, all CIC Severance Pay that would have been
payable to the Executive under the Policy during the 6-month period immediately
following the date of termination, but for such determination, shall be paid on
the first regular bi-weekly payroll date immediately following the expiration of
such 6-month period following the date of termination.

 

 

(d)

Any CIC Severance Pay payments that are postponed shall accrue interest at an
annual rate (compounded monthly) equal to the short-term applicable federal rate
(as in effect under Section 1274(d) of the Code on the last day of the
Executive’s employment) plus 100 basis points, which interest shall be paid on
the first regular bi-weekly payroll date immediately following the expiration of
the 6-month period following the date of termination.

 

3.7     No Duplication of Benefits. Notwithstanding the provisions of Article 3
or any other provision of the Policy to the contrary, any benefits provided
under this Policy to an Eligible Executive shall be in lieu of any termination
or severance payments or benefits for which such Executive may be eligible under
any plan of or agreement or arrangement with an Employer. For avoidance of
doubt, upon a Qualifying Termination, an Executive shall only be entitled to CIC
Severance Pay and Continued Benefits under this Policy and shall not be entitled
to severance benefits, change in control benefits or subsidized COBRA under
another plan of or arrangement with an Employer.

 

Article 4
Conditions for Payment and Right to Terminate
CIC Severance Benefits

 

4.1     Conditions for Payment of Benefits. An Executive who has a Qualifying
Termination will not be eligible for CIC Severance Pay, Continued Benefits, or
Accelerated Vesting unless the Company determines that the Executive has
satisfied all of the following conditions:

 

7

--------------------------------------------------------------------------------

 

 

(a)     Consent to and compliance with the “Executive Covenants” in Article 5
below;

 

 

(b)

Delivery, within 21 days (or after such other consideration period provided
under applicable law) after presentation thereof by the Company to the
Executive, to the Company of an executed Agreement and general release
(the “General Release”) in the form determined by the Company, and which may be
revised by the Company in its sole discretion; and

 

 

(c)

Delivery to the Company of a resignation from all offices, directorships and
fiduciary positions with the Company, its affiliates, and employee benefit
plans.

 

Notwithstanding the due date of any benefits or payments under Article 3, any
amounts due following a Qualifying Termination under the Policy shall not be
payable until after the expiration of any statutory revocation period applicable
to the General Release without Executive having revoked such General Release
which must occur by the 60th day after the later of the Executive’s termination
of employment or the Change in Control (the “Release Condition”) and any such
amounts shall commence on the later of the applicable due date or five (5)
business days after the Release Condition is satisfied, provided that, if the
60-day period following termination of employment spans two calendar years, then
any payments and benefits subject to Code Section 409A shall commence on the
later of the applicable due date or on a date during that portion of such 60-day
period occurring in the calendar year following the year of termination of
employment, provided that the Release Condition is satisfied.

 

4.2     Right to Terminate Severance Benefits. Notwithstanding anything in this
Policy to the contrary, the Company shall have the right to terminate the
benefits payable under this Policy at any time in the event that the Company
determines that a former Executive receiving benefits under this Policy has
breached any of the terms and conditions set forth in any agreement executed by
the former Executive as a condition to receiving benefits under the Policy,
including, but not limited to, the General Release, or violation of any
non-disclosure, non-competition or non-solicitation or provisions contained in
such other plans or agreements.

 

4.3     Clawback. The benefits under this Policy are subject to the terms of the
Company's or any other Employer's recoupment, clawback or similar policies as
may be in effect from time to time, as well as any similar provisions of
applicable law, any of which could in certain circumstances require repayment or
forfeiture of any cash or other property received under this Policy.

 

Article 5
Executive Covenants

 

5.1     Reasonableness of Restrictions. Each Executive shall acknowledge that he
or she has had and will continue to have access to Confidential Information (as
defined below), that such Confidential Information is of economic value to the
Employer, that such Confidential Information would be of value to a competitor
of the Employer in competing against the Employer, and that it would be unfair
for the Executive to exploit such Confidential Information for the Executive’s
personal benefit or for the benefit of a competitor. Each Executive shall
further acknowledge that he or she has had and/or will have an opportunity to
learn about, and develop relationships with, customers of the Employer and that
the Employer have a legitimate interest in protecting relationships with such
customers, and that it would be unfair for the Executive to exploit information
the Executive has learned about such customers and relationships that the
Executive has developed with such customers for the Executive’s personal benefit
or for the benefit of a competitor. The Executive further acknowledges that the
Employer currently markets and sells products and services to customers
throughout the world and that the Executive’s job duties have included and/or
will include contact with products that are marketed throughout the United
States or, for an Executive employed outside the United States, the country in
which the Executive is employed and that the Confidential Information to which
the Executive has had and/or and will have access to, and the Executive’s
customer knowledge and contacts and relationships, would be of value to a
competitor in competing against the Employer anywhere in the country in which
the Executive is employed. Accordingly, each Executive shall acknowledge that
the protections provided to the Employer in this Article 5 are reasonable and
necessary to protect the legitimate interests of the Employer and that abiding
by the Executive’s obligations under this Article 5 will not impose an undue
hardship on the Executive.

 

8

--------------------------------------------------------------------------------

 

 

5.2     Restricted Services Obligation. For a period of two years following the
end, for whatever reason, of an Executive’s employment with the Employer, the
Executive shall agree not to directly or indirectly provide Restricted Services
to any Competitor respecting its operations in the country in which the
Executive was employed. For purposes of this Section, (i) “Restricted Services”
means services of any kind or character comparable to those the Executive
provided to the Employer during the one year period preceding the end of the
Executive’s employment with the Employer, and (ii) “Competitor” means any
business located in the country in which the Executive was employed that is
engaged in the development and/or sale of any product line or service offering
that is substantially similar (and thus competitive with) to a product line or
service offering sold by the Employer for which the Executive had direct
managerial responsibility during the last year of the term of the Executive’s
employment with the Employer. Notwithstanding the foregoing, this Section 5.2
shall not apply to an Executive whose principal place of employment with an
Employer is in the State of California.

 

5.3     Customer Non-Solicitation. For a period of two years following the end,
for whatever reason, of the Executive's employment with the Employer, the
Executive shall agree not to directly or indirectly attempt to sell or otherwise
provide to any Restricted Customer any goods, products or services of the type
or substantially similar to the type sold or otherwise provided by the Employer
(and thus competitive with such goods, products or services) for which the
Executive was employed during the twelve months prior to termination of the
Executive’s employment. For purposes of this Section 5.3, “Restricted Customer”
means any individual or entity (i) for whom/which the Employer provided goods,
products or services, and (ii) with whom/which the Executive was the primary
contact on behalf of the Company during the Executive’s last twelve months of
employment or about whom/which the Executive acquired non-public information
during the Executive’s last twelve months of employment that would be of benefit
to the Executive in selling or attempting to sell such goods, products or
services in competition with the Employer.

 

9

--------------------------------------------------------------------------------

 

 

5.4     Non-Solicitation of Employees. During the term of the Executive’s
employment with the Employer and for a period of one year thereafter, the
Executive shall agree not to directly or indirectly encourage any employee of
the Employer with whom the Executive has worked to terminate his or her
employment with the Employer or solicit such an individual for employment
outside the Employer in a manner which would end or diminish that employee’s
services to the Employer.

 

5.5     Non-Disparagement. During the term of the Executive’s employment with
the Employer and thereafter in perpetuity, the Executive shall not knowingly
disparage, criticize, or otherwise make derogatory statements regarding the
Employer or any of its affiliates, successors, directors, officers, customers or
suppliers. During the term of the Executive’s employment with the Employer and
thereafter in perpetuity, none of the Company or any other Employer nor any of
their respective officers shall knowingly disparage, criticize, or otherwise
make derogatory statements regarding the Executive. The restrictions of this
Section 5.5 shall not apply to any statements that are made truthfully in
response to a subpoena or other compulsory legal process.

 

5.6     Non-Disclosure of Confidential Information.

 

 

(a)

The Executive shall maintain in confidence and shall not directly, indirectly,
or otherwise use, disseminate, disclose, publish or otherwise misappropriate, or
use for the Executive’s benefit or the benefit of any Person, or deliver to any
Person any Confidential Information (as defined herein) or trade secrets of the
Company. “Confidential Information” means any document, record, notebook,
computer program or similar repository of or containing, any confidential or
proprietary information of or relating to the Employer, including, without
limitation, information with respect to the Employer’s operations, processes,
products, inventions, business practices, finances, principals, vendors,
suppliers, customers, potential customers, marketing methods, costs, prices,
contractual relationships, regulatory status, compensation paid to employees or
other terms of employment. Confidential Information shall be defined to exclude
information which is or becomes public knowledge through no fault of the
Executive, or which was known to the Executive before the start of the
Executive’s earliest relationship with the Employer, or which is otherwise not
subject to protection under applicable law. The Executive’s obligations under
this Section 5.6 shall apply for so long as the Executive continues in the
employment of the Employer and for two years following the termination of such
employment, for whatever reason, as to any Confidential Information that does
not constitute a trade secret under applicable law. As to any Confidential
Information that does constitute a trade secret under applicable law, the
Executive shall agree that the Executive's obligations under this Section 5.6
shall apply for so long as the item qualifies as a trade secret.

 

 

(b)

The Executive is advised that he or she may not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made: (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and provided that
such disclosure is solely for the purpose of reporting or investigating a
suspected violation of the law, or (ii) in a complaint or other document filed
in a lawsuit or other proceeding, provided that such filing is made under seal.
Additionally, in the event the Executive files a lawsuit against the Employer
for retaliation by the Employer against the Executive for reporting a suspected
violation of law, the Executive has the right to provide trade secret
information to the Executive's attorney and use the trade secret information in
the court proceeding, although the Executive must file any document containing
the trade secret under seal and may do not disclose the trade secret, except
pursuant to court order.

 

10

--------------------------------------------------------------------------------

 

 

5.7     Return of Company Property. All correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the Employer’s customers, business
plans, marketing strategies, products or processes, whether confidential or not,
is the property of the Company (the “Company Property”). Accordingly, upon the
Executive’s Termination of Employment for any reason, the Executive shall
promptly deliver to the Company all such Company Property, including any and all
copies of any such Company Property, and shall not make any notes of or relating
to any information contained in any such Company Property. The Executive may
respond to a lawful and valid subpoena or other legal process but shall give the
Company the earliest possible notice thereof, shall, as much in advance of the
return date as possible, make available to the Company and its counsel the
documents and other information sought and shall assist such counsel in
resisting or otherwise responding to such process.

 

5.8     Injunctive Relief. The Executive shall acknowledge that a breach of the
covenants contained in this Article 5 will cause irreparable damage to the
Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the Executive shall agree that, in the event of an
actual or threatened breach of any of the covenants contained in this Article 5,
in addition to any other remedy which may be available at law or in equity, the
Company shall be entitled to specific performance and injunctive relief. The
Company acknowledges that a breach of the Company’s covenant contained in
Section 5.5 will cause irreparable damage to the Executive, the exact amount of
which will be difficult or impossible to ascertain, and that the remedies at law
for any such breach will be inadequate. Accordingly, the Company agrees that, in
the event of an actual or threatened breach of the Company’s covenant contained
in Section 5.5, in addition to any other remedy which may be available at law or
in equity, the Executive shall be entitled to specific performance and
injunctive relief.

 

Article 6
General Rules

 

6.1     Right to Withhold Taxes. The Employer shall withhold such amounts from
payments under the Policy as it determines necessary to fulfill any country,
federal, state, or local wage or compensation withholding requirements.

 

6.2     Assignment. Benefits under the Policy may not be assigned.

 

11

--------------------------------------------------------------------------------

 

 

6.3     Unfunded Policy. The Employer will make all payments under the Policy,
and pay all expenses of the Policy, from its general assets. Nothing contained
in the Policy shall give any eligible Executive any right, title or interest in
any property of the Employer.

 

6.4     Code Section 409A. It is intended that any amounts payable under the
Policy shall comply with the provisions of Code Section 409A and the Treasury
Regulations relating thereto so as not to subject an Executive to the payment of
interest and tax penalty which may be imposed under Code Section 409A. In
furtherance of this interest, anything to the contrary herein notwithstanding,
no amounts shall be payable to an Eligible Executive before such time as such
payment fully complies with the provisions of Code Section 409A and, to the
extent that any regulations or other guidance issued under Code Section 409A
after the date of this Agreement would result in the Executive being subject to
payment of interest and tax penalty under Code Section 409A, the parties agree
to amend this Agreement in order to bring this Agreement into compliance with
Code Section 409A. In addition, solely for purposes of compliance with Code
Section 409A, Qualifying Termination shall not be deemed to have occurred for
purposes of the Policy unless such termination is also a separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h) (applying the 20%
default post-separation limit thereunder)) as an employee and references to a
“termination” or “termination of employment” shall mean separation from service
as an employee.

 

6.5     Governing Laws; Other Obligations. The provisions of the Policy shall be
construed, administered and enforced in accordance with the laws of the State of
Wisconsin and any applicable federal laws. The obligations and restrictions set
forth in this Policy are in addition to and not in lieu of any obligations or
restrictions imposed upon Executive under any other agreement or any other law
or statute including, but not limited to, any obligations Executive may owe
under any law governing trade secrets, any common law duty of loyalty, or any
fiduciary duty. No time or geographic restriction provided above shall affect
the availability or scope of protection afforded to the Company’s trade secrets.

 

Article 7
Amendment and Termination

 

The Compensation Committee may modify, amend, or terminate the Policy at any
time without prior notice, and the Company's Chief Executive Officer or Chief
Human Resources Officer may also amend or modify the Policy to reflect
administrative or other changes that do not have a material effect on the amount
of benefits provided under the Policy. However, the Company will pay or continue
to pay benefits in accordance with the provisions of the Policy to the
Executives whose employment is terminated prior to any modification, amendment
or termination of the Policy. Furthermore, anything to the contrary
notwithstanding, any modification, amendment, or termination of the Policy that
materially reduces the CIC Severance Pay, the Continued Benefits, or any other
benefit provided to an Executive hereunder shall be null and void and of no
effect unless made at least one hundred-twenty (120) days prior to the
occurrence of a Change in Control.

 

12

--------------------------------------------------------------------------------

 

 

Article 8
Administration

 

8.1     Powers and Duties. The Policy Administrator shall have sole authority
and discretion to administer and construe the terms of the Policy, subject to
applicable requirements of law. Without limiting the foregoing, the Policy
Administrator shall have power to:

 

 

(a)

Provide rules and regulations for the administration of the Policy and, from
time to time, to amend or supplement such rules and regulations;

 

(b)     Construe the Policy, which construction shall be final and binding;

 

 

(c)

Correct any defect, supply any omission, or reconcile any inconsistency in the
Policy in such manner and to such extent as it shall deem expedient to effect
the purpose of the Policy; and

 

 

(d)

Delegate to such other parties as are appropriate all or any part of the
responsibilities specifically required of the Policy Administrator under the
terms of the Policy.

 

No benefits shall be paid under the Policy unless the Policy Administrator, in
its sole discretion, determines that an Eligible Executive is entitled to such
benefits.

 

8.2     Finality of Action. Except as provided in Section 9.3, the acts and
determinations of the Compensation Committee and Company within the powers
conferred by the Policy shall be final and conclusive for all purposes of the
Policy.

 

8.3     Claim Procedure. An Executive who believes that he or she is entitled to
benefits under the Policy in an amount greater than what the Executive is
receiving or has received may file a claim within 12 months of his or her
termination of employment for such benefits by writing directly to the corporate
offices of the Company, located in Waukesha, Wisconsin. Such claims shall be
referred to a person designated by the Company, who shall prepare an appropriate
written response.

 

Every claim that is filed timely shall be answered in writing stating whether
the claim is granted or denied. If the claim is denied, the reasons for denial
and reference to the relevant plan provisions shall be set forth in a written
notice to the claimant. Such notice shall also describe information necessary
for the claimant to perfect an appeal and include an explanation of the Policy’s
claim appeal procedure.

 

Within 90 days of notice that a claim is denied, the claimant may file a written
appeal to the Company, including any comments, statements or documents the
claimant may wish to provide. Appeals shall be considered by the Compensation
Committee or a committee of not less than three persons designated by the
Compensation Committee, none of whom shall be the person who responded to the
initial claim. In the event the claim is denied upon appeal, the Compensation
Committee or its designee shall set forth in writing the reasons for denial and
the relevant provisions of the Policy.

 

The Company shall comply with any reasonable written request from a claimant for
documents or information relevant to this claim prior to the filing of an
appeal.

 

 

13

--------------------------------------------------------------------------------

 